In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 06-4316
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                  v.

YOUSEF PIRA,
                                               Defendant-Appellant.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 02 CR 1137—Wayne R. Andersen, Judge.
                          ____________
     ARGUED SEPTEMBER 28, 2007—DECIDED JULY 31, 2008
                          ____________


  Before ROVNER, WOOD, and EVANS, Circuit Judges.
  WOOD, Circuit Judge. In November 2002, federal agents
executed a search warrant at the Chicago residence of
Yousef “Joe” Pira. The agents’ suspicions proved to be
justified: they discovered 52 credit cards, 25 photocopied
credit cards, and personal identification information
related to 53 people. In Pira’s home and during a later
search of his computer, agents also found an extensive
collection of contraband, including bank cards, check-
books in various names, two postal “Arrow” locks (the
standard lock used on mailboxes across the city of
Chicago by the U.S. Postal Service), a magnetic encoder,
four boxes of check stock, Social Security cards, stolen and
2                                                No. 06-4316

counterfeit checks (including the image of a $1,000,000
counterfeit check on Pira’s computer), fraudulent money
orders, and much more. Pira had hidden many of these
items in a cubbyhole in his young daughter’s bedroom.
  Based on what was seized as a result of the search and
on statements Pira made to U.S. Secret Service Special
Agent Michael Bush during the search, a federal grand
jury issued a four-count indictment charging Pira with
knowing possession of at least 15 counterfeit, unau-
thorized access devices with the intent to defraud, in
violation of 18 U.S.C. § 1029(a)(3); knowing production,
use, and trafficking in at least one access device with the
intent to defraud, in violation of 18 U.S.C. § 1029(a)(1);
knowing possession of device-making equipment with
intent to defraud, in violation of 18 U.S.C. § 1029(a)(4); and
knowing possession of a mail lock adopted by the U.S.
Postal Service with intent to use, sell, or otherwise dis-
pose of it and cause it to be used, sold, or otherwise
disposed of unlawfully and improperly, in violation of
18 U.S.C. § 1704.
  Pira proceeded to trial on these charges, but on the
second day of trial he changed his plea to guilty on all four
counts of the indictment. Though he later attempted to
withdraw his guilty plea, that request was denied. Pira’s
case then moved to sentencing. After an evidentiary
hearing, the district court sentenced Pira to 78 months’
imprisonment. On appeal, Pira challenges only his sen-
tence, which we affirm.


                              I
  Considering the vast and varied assortment of access
devices, encoding devices, counterfeit documents, and
other contraband found in Pira’s home and on his com-
No. 06-4316                                                3

puter, it is perhaps unsurprising that, during the
search, Pira admitted to Special Agent Bush that he manu-
factured and possessed counterfeit checks and money
orders, and that he also “boosted” credit cards. As Agent
Bush recounted at the sentencing hearing, Pira’s “boosting”
scheme involved obtaining a legitimate credit card from
an account holder who had little or no available credit
remaining on her credit limit, and then making fraud-
ulent payments to the credit card issuers using other
credit cards or counterfeit checks to restore the available
credit. After restoring the credit, Pira would make charges
until the available credit was once again depleted. As the
district court pointed out during sentencing, this scheme
revealed a close relation between Pira’s use of fraudulent
credit cards and his use of counterfeit checks and money
orders.
  Pira admitted during the search of his residence on
November 22, 2002, that he had printed two counterfeit
cashier’s checks, one drawn on TCF National Bank and
the other on Bank One. Both of these checks, Pira stated,
remained on his laptop computer, which he had used to
create them. He had printed the checks for other people,
but he was uncertain whether they were able to cash them.
  Following this lead, Secret Service agents conducted a
forensic examination of Pira’s computer. In addition to
finding two TCF Bank cashier’s checks for $54,000 and
$4,800, the agents also discovered the image of a counterfeit
check issued by Bank One and made payable to a
man named Salem S. in the amount of $1,000,000. The
date on the check was November 12, 2002. Testifying at
his sentencing hearing, Pira acknowledged that he
created the image of the $1,000,000 check, but he
denied ever printing the check or attempting to cash it.
4                                              No. 06-4316

Instead, he claimed, he had prepared it in connection
with his work for the Secret Service as an informant.
Though it is true that Pira once was a confidential infor-
mant for the Secret Service, the two Secret Service agents
responsible for working with Pira during his cooperation
period, Agent Bush and Special Agent Matthew
McCloskey, testified that they had no prior knowledge of
the items found in Pira’s residence, and that the items
were not related to Pira’s prior cooperation with the
Service. Pira nonetheless has insisted throughout these
proceedings that the items found in his apartment during
the search were the remnants of his previous status as
a confidential informant.
  Pira did not dispute that the other counterfeit checks had
been found on his computer, but he said that he did not
remember creating them. He admitted to helping with the
preparation of 450 fraudulent money orders, each in the
amount of $750. These he mailed to another man, who,
in return, was to pay Pira for the printing job.
  The sentencing hearing also featured the testimony of
Zach Costinos, who said that he worked for Pira from
1990 until Pira’s arrest in 2002. During that time, Costinos
stated, roughly two to three times per week Pira provided
Costinos with re-encoded credit cards for the purpose
of making fraudulent purchases. Pira instructed Costinos
to use the cards for purchasing items such as computers,
laptops, and other small electronics at stores like Circuit
City and Best Buy. Costinos then sold the items and
split the proceeds with Pira; typically, Costinos received
15-20% of the proceeds, while the other 80-85% went to
Pira. During these years of working together, Pira also
tutored Costinos on how to obtain the credit cards and
account information and how to use a computer and
No. 06-4316                                                  5

magnetic-strip device to re-encode the cards with new
information. Costinos watched Pira perform this re-en-
coding process on at least one occasion.
  Costinos also worked for Pira as a “runner” to cash and
deposit stolen or counterfeit checks. To facilitate this
activity, Pira helped Costinos obtain a false driver’s license,
with a fake name (George Zoto), date of birth, and Social
Security number. After taking Costinos to a Secretary of
State’s office to obtain the license, Pira instructed Costinos
to use the phoney ID to open bank accounts under the alias.
Costinos did so, establishing accounts as George Zoto at
TCF Bank, Liberty Bank, and Plaza Bank. Pira then pro-
vided Costinos with checks to deposit into those accounts.
The checks included counterfeit checks as well as checks
that Pira had stolen from the mail using his “Arrow” key.
Before the banks learned that the checks were no good and
closed Zoto’s accounts, Costinos managed to deposit seven
checks, in amounts ranging from just over $3,000 to just
under $9,000, and to withdraw approximately $6,500.
  The Presentence Investigation Report (“PSR”) cal-
culated the actual loss resulting from Pira’s offenses of
conviction at $41,258.73. That figure is based on losses
reported by the fraud departments for the issuing banks
of nine out of the 89 total credit card numbers found in
Pira’s apartment. The PSR also included in its assessment
of relevant conduct the following items of intended loss:
    – $258,755.35 stemming from a series of counterfeit
    checks that Pira deposited or attempted to deposit
    with an associate, George Brotsis, from Rockford;
    – $13,060 from four fraudulent checks that Pira pro-
    vided to Costinos, payable from an account in the name
    of a bar, Arcade Dreams. (At sentencing, the Govern-
6                                               No. 06-4316

    ment sought to include only $9,500 of this amount in
    the loss calculation.)
    – $27,579.44 in connection with five other stolen or
    counterfeit checks that Pira provided to Costinos.
    – $1,396,300 resulting from the preparation of coun-
    terfeit money orders and counterfeit checks found
    on Pira’s computer. This includes the 450 fraudulent
    money orders in the amount of $750 each (total of
    $337,500), the counterfeit TCF Bank cashier’s checks
    in the amounts of $54,000 and $4,800, and the counter-
    feit Bank One bank check in the amount of $1,000,000.
    – $182,253.21 resulting from two counterfeit checks
    passed by an individual named Abdel Alsabih in
    December 2002. (Because no evidence directly linked
    Pira to these checks, the Government did not seek to
    have this amount included in the loss calculation at
    sentencing.)
In total, the PSR concluded that the loss resulting from
the offense of conviction and related conduct was
$1,919,206.63. Following an evidentiary hearing, the district
court accepted the PSR’s actual loss calculation and also
concluded that most (but not all) of the uncharged conduct
constituted relevant conduct within the meaning of the U.S.
Sentencing Guidelines (“USSG”) and therefore had to be
added into the final loss calculation. The district court
expressly noted that it was including the $1,000,000
counterfeit check, but that it was excluding the loss stem-
ming from the Brotsis checks. The resulting total was
$1,733,943.02, placing the loss in the $1,000,000 to
$2,500,000 range that merits a 16-level enhancement
under § 2B1.1(b)(1)(I) of the Guidelines.
 The district court also applied a two-level enhancement
under USSG § 3B1.1 for Pira’s role as an organizer or leader
No. 06-4316                                                  7

of the criminal conduct. Finally, after addressing the
requirements of 18 U.S.C. § 3553(a), it imposed a sen-
tence of 78 months’ imprisonment. Pira challenges that
sentence on three grounds: (1) improper calculation of
relevant conduct; (2) inappropriate imposition of the
organizer or leader enhancement; and (3) failure prop-
erly to consider the statutory factors of § 3553(a). We
examine each point in turn.


                              II
  The court’s computation of Pira’s relevant conduct had
the greatest effect on his sentence, and so we take up that
topic first. We review the district court’s decision to include
uncharged activity as relevant conduct only for clear error.
United States v. Breland, 356 F.3d 787, 795 (7th Cir. 2004). In
order to fall within the terms of USSG § 1B1.3, the related
conduct must be attributable to the defendant and be part
of the same course of conduct as the charged offense or,
alternatively, part of a common scheme or plan. United
States v. Ojomo, 332 F.3d 485, 489 (7th Cir. 2003). In Pira’s
case, the district court’s decision to add intended loss to the
actual loss resulted in a 16-level enhancement to his offense
level.
   Pira first asserts that the district court erred by making
its findings only by a preponderance of the evidence. Even
if that is the correct standard of proof some of the time,
Pira argues that an enhancement as significant as his
ought to be supported by the heftier “clear and convincing”
standard. Although the circuits were split on this issue,
Pira concedes that this court has rejected his position. See
United States v. Reuter, 463 F.3d 792 (7th Cir. 2006). He is
raising the point merely to preserve it, which he has
8                                               No. 06-4316

now done. We therefore proceed under the prepon-
derance standard.
   Even from this standpoint, Pira says, the district court’s
relevant conduct calculation was clearly erroneous because
it included unrelated acts and was based on unreliable
evidence. To evaluate this argument, we must con-
sult the sentencing proceedings. At Pira’s sentencing
hearing, the court began by explaining what it was
inclined to do. It then gave Pira and his counsel the op-
portunity to offer any explanation of mitigating factors
that Pira wished to present. Once the Government, Pira,
and Pira’s counsel had all spoken, the judge decided to
adjourn the proceedings briefly while he considered the
evidence. After returning, he adjusted his initial calcula-
tions and reduced the amount of intended loss by nearly
$200,000, taking the total down from just over $1,900,000
to $1,733,943.02. (It is not entirely clear how the district
court arrived at this new figure, for while it said that the
reduction was the result of its elimination of the Brotsis
checks from the intended loss amount, the PSR listed
the amount of those checks as $258,755.35. Thus, their
elimination would result in a new loss calculation of
$1,641,244.65. The court’s number, $1,733,943.02, reflects
a reduction of only $166,056.98. This mathematical mis-
alignment is puzzling, but it is also harmless, for both the
number the district court reached and the figure our
arithmetic suggests are well within the range of $1,000,000
to $2,500,000 that merits a 16-level enhancement under
the advisory Guidelines.) The judge also reduced Pira’s
criminal history category from II to I. The result was a
new, lower Guidelines range, dropping from 87 to 108
months down to 78 to 97 months. Ultimately, the court
sentenced Pira to 78 months, the bottom of the new range.
No. 06-4316                                               9

  On appeal, the main bone of contention has been the
image of the check for $1,000,000 found on Pira’s com-
puter, because the district court’s decision to include that
amount in the “intended loss” figure makes all the differ-
ence. Though Pira argued throughout that he never
attempted or intended to print or cash this check, the
district court was under no obligation to accept Pira’s
word for this. The court did not clearly err when it decided
that, “given all the surrounding conduct and given the
possibility, as the Government raises, of negotiating a
check of that size in other countries, it seems to me that
[the $1,000,000] check was produced not as a joke but
with the hope that at some point it could be printed out
and negotiated.”
  Pira also claims that the counterfeit checks were not
sufficiently related to the charged scheme of credit card
fraud to be included as intended loss. Pira’s own state-
ments about his credit card “boosting” scheme, how-
ever, support the district court’s conclusion that the
check and credit card schemes were linked. The district
court discussed its reasoning at length, noting that these
activities were connected by similar characteristics,
players, and victims. We find no error, clear or other-
wise, in its decision.
  Finally, Pira complains about the reliability of the
evidence supporting the court’s relevant conduct deter-
minations. The only point he makes that requires com-
ment relates to the evidence linking him to the Brotsis
checks. Those checks played no part in Pira’s sentence,
because the district court excluded them from its final
calculation. Otherwise, Pira attacks some evidence on
hearsay grounds, and other evidence as unworthy of
belief. Even if it mattered at sentencing that something
10                                             No. 06-4316

was technically hearsay (and it does not—the evidence
need only be reliable, United States v. Omole, 523 F.3d 691,
701-02 (7th Cir. 2008)), many of the statements that Pira
labels as hearsay, such as Pira’s own admissions and the
personal observations of Special Agent Bush, are not in
fact hearsay. Pira has said nothing about Costinos’s
credibility that overcomes the high level of deference
we afford to the district court’s finding. See United States
v. Hayes, 236 F.3d 891, 896 (7th Cir. 2001). We thus affirm
the district court’s relevant conduct determination and
move to Pira’s other arguments.


                             III
  Pira next contends that his sentence should not have
been enhanced by four levels under USSG § 3B1.1(a), on the
assumption that he was a leader or organizer of the offense.
But the district court did no such thing. Instead,
it concluded that Pira’s conduct justified a two-level
enhancement, under § 3B1.1(c), for being a “manager
or supervisor,” explaining that
     [w]ith respect to adjustment for role in the offense,
     I have a doubt as to whether or not Mr. Pira was
     really a—the organizer or leader of this. In many
     situations I think he was—he may well have been
     the smartest person, but I would characterize him
     more as a manager or supervisor. So instead of a four-
     level adjustment for role in the scheme under 3B1.1(a),
     I am going to give him a two-level enhancement.
  Application Note 4 to § 3B1.1 lists seven factors that
courts “should consider” when determining whether
this adjustment is warranted. These include:
No. 06-4316                                                   11

    the exercise of decision making authority, the nature
    of participation in the commission of the offense, the
    recruitment of accomplices, the claimed right to a
    larger share of the fruits of the crime, the degree of
    participation in planning or organizing the offense,
    the nature and scope of the illegal activity, and the
    degree of control and authority exercised over others.
§ 3B1.1 n.4; United States v. Billingsley, 115 F.3d 458, 464 (7th
Cir. 1997). Additionally, this court has held that “an
upward adjustment under section 3B1.1(c) does not re-
quire an explicit finding that the defendant exercised
control, so long as the criminal activity involves more
than one participant and the defendant played a coordinat-
ing or organizing role.” United States v. Carrera, 259
F.3d 818, 827 (7th Cir. 2001) (internal quotation marks
omitted).
  In this case, the evidence recounted in the PSR and
produced at the sentencing hearing amply supports the
district court’s conclusion that Pira acted in a super-
visory or managerial role. Though Pira urges that he was
an “equal participant” in the offenses, the record belies
that assertion. Pira regularly used “runners,” such as
Costinos, to assist him in his counterfeiting scheme.
Costinos testified that he worked for Pira for 12 years,
helping him by taking directions and fulfilling requests
such as making purchases with stolen or fraudulent
credit cards (which Pira provided for him) and opening
bank accounts in a false name with a fake driver’s li-
cense (which Pira helped him establish and obtain). Pira
also used other runners and assistants.
  Like a finding of relevant conduct, a determination by
the district court that a defendant played a supervisory
role is something that we review only for clear error.
12                                                No. 06-4316

Billingsley, 115 F.3d at 464. Pira’s argument, as we men-
tioned earlier, misses the mark in any event, since he
mistakenly thought that the district court accepted the
Government’s suggestion of a four-level enhancement.
The district court agreed with him, finding that the evi-
dence did not show that his role was that of a leader or
organizer, and therefore it applied the lower enhance-
ment for a “manager or supervisor” role. That finding
was not clearly erroneous.


                             IV
   Pira’s final challenge to his sentence concerns the dis-
trict court’s application of the factors outlined in 18 U.S.C.
§ 3553(a). First, Pira argues that the district court placed
too much weight on the sentencing range recommended
by the Guidelines; he accuses the court of taking the
Guidelines sentence “as a starting point” rather than
viewing it as “only one of five factors to be considered
in determining the sentence.” Our review of the record
satisfies us that the district court made no such error. As
it was required to do, it first consulted the Guidelines,
and then it considered that range along with the other
factors set forth in § 3553(a) before it settled on Pira’s
final sentence. See United States v. Booker, 543 U.S. 220, 259-
60 (2005); United States v. Tyra, 454 F.3d 686, 687-88 (7th
Cir. 2006). At the start of the sentencing hearing, the dis-
trict court acknowledged that it was not bound by the
Guidelines, noting that “the Guidelines are guidelines
right now, so there is some flexibility.” After providing
all parties with an opportunity to discuss the way in
which § 3553(a) ought to affect the sentence, the court
again recognized its ability to deviate from the Guide-
lines if it thought doing so was warranted. Nothing
suggests that it misunderstood the scope of its authority.
No. 06-4316                                            13

   Next, Pira urges us to find that the district court im-
posed a sentence that was “greater than necessary” to
achieve the goals of § 3553(a). This amounts to an attack
on the reasonableness of the district court’s sentence. He
has not, however, presented any reason why we
should override the district court’s conclusion that this
was a reasonable sentence. See Rita v. United States, 127
S.Ct. 2456, 2462 (2007) (holding that an appellate court
“may apply a presumption of reasonableness to a dis-
trict court sentence that reflects a proper application of
the Sentencing Guidelines”); United States v. Mykytiuk,
415 F.3d 606, 608 (7th Cir. 2005) (adopting such a pre-
sumption). Pira’s cursory argument on this point falls
far short of meeting his burden of rebutting the presump-
tion of reasonableness that this court uses.
  Finally, Pira argues that the district court “failed to
consider several important circumstances of this case”
when it fashioned its sentence. Among these considera-
tions are Pira’s prior cooperation with the Government
as an informant for the Secret Service, Pira’s status as a
“devoted family man,” the possibility that Pira (an Iraqi
national) will face deportation as a result of this sen-
tence, and the disparity between the intended losses
and the actual losses that factored into his sentence. A
look at the sentencing transcript, however, shows that
the district court not only considered but also expressly
addressed each of these factors.
  Pira himself said little about his family (and even then
did so only because the district court had prompted
him), and so the district court cannot be faulted for
failing to give greater weight to that point. Pira made
more of his prior cooperation with the Secret Service,
and the district court accordingly addressed this argu-
14                                             No. 06-4316

ment explicitly. During its final explanation of the sen-
tencing order, the court said that its decision to reduce
the amount of intended loss below the number it had
initially reached resulted in part from “the difficulty in
sorting out exactly what your [Pira’s] role is because
you were actually working with [the] Government agents
on some of these—these matters.” Thus, the record re-
flects both that the district court considered Pira’s prior
cooperation with the Secret Service and that it lowered
its calculation of intended loss on account of that coopera-
tion. The court also expressly took into account the dispar-
ity between the actual and intended loss, reducing
its finding of intended loss by nearly $200,000 as a result.
Finally, although the court may not have given the likeli-
hood of Pira’s eventual removal from the country the
weight that Pira would have preferred, it discussed that
point at length and gave it the weight it thought appro-
priate.


                             V
  All told, Pira’s sentence is shorter than the one the
district court initially considered and well below that
which the Government requested, the PSR recommended,
and the statute allows. We find no error, let alone clear
error, in the district court’s findings, and we further
conclude that Pira has not demonstrated any unreason-
ableness in the district court’s choice of sentence. We
therefore AFFIRM the judgment of the district court.




                   USCA-02-C-0072—7-31-08